      Case 2:18-cr-00320-RFB-VCF Document 72 Filed 08/02/21 Page 1 of 4



1    HOFLAND & TOMSHECK
     Joshua Tomsheck, Esq.
2    State Bar of Nevada No. 009210
     josht@hoflandlaw.com
3    228 South 4th Street, 1st Floor
     Las Vegas, Nevada 89101
     (702) 895-6760
4
     (702) 731-6910 facsimile
     Attorney for Defendant
5
                               IN THE UNITED STATES DISTRICT COURT
6                                   FOR THE DISTRICT OF NEVADA
                                               -oOo-
7
      UNITED STATES OF AMERICA,                                 Case No. 2:18-cr-00320-RFB-VCF
8
                                Plaintiff,            vs.                 Stipulation to Continue
9                                                                     Sentencing and Disposition Date
      RICHARD ANTHONY HERNANDEZ,
10
                               Defendant.
11
              IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou, Acting
12
     United States Attorney, and Bianca R. Pucci, Esq., Assistant United States Attorney, counsel for the
13
     United States of America, and Joshua Tomsheck, Esq., counsel for Defendant counsel for Defendant
14
     Richard Anthony Hernandez, that the Sentencing and Disposition currently scheduled for August 5,
15
     2021 at 10:00a.m. be vacated for sixty (60) days or to a date and time to be set by this Honorable
16
     Court.
17            This stipulation is entered into for the following reasons:
18            1. This is the fourth Sentencing and Disposition continuance request.

19            2. Sentencing in this matter previously commenced and was suspended and continued for

20               purposes of conducting a risk evaluation. Immediately thereafter, Defendant incurred

21               medical ailments which required quarantine and prevented him from meetings with

22               Counsel and Experts.

23

24

                                                            1
      Case 2:18-cr-00320-RFB-VCF Document 72 Filed 08/02/21 Page 2 of 4



1           3. Thereafter, counsel for the Government was in Trial, and Defense counsel was out of the

2              jurisdiction and preparing for a federal trial in a separate matter, scheduled for August 10,

3              2021.

4           4. Defense counsel needs additional time to visit with Defendant and for Experts to interview

5              Defendant and prepare the evaluation.

6           5. The Defendant is in custody and does not object to this continuance.

7           6. The Defendant will sign his waiver of in-person appearance.

8           7. The parties agree to the continuance.

            8. For the above stated reasons, the parties agree that a continuance of the Sentencing and
9
               Disposition Date would best serve the ends of justice in this case.
10

11          DATED this 2nd day of August 2021.

12
     Respectfully submitted,
13
     CHRISTOPHER CHIOU
14   ACTING UNITED STATES ATTORNEY

15   /s/_Bianca R. Pucci__________                         /s/ _Joshua Tomsheck___________
     BIANCA R. PUCCI, ESQ.                                 JOSHUA TOMSHECK, ESQ.
16   Assistant United States Attorney                      Attorney for Defendant

17

18

19

20

21

22

23

24

                                                       2
      Case 2:18-cr-00320-RFB-VCF Document 72 Filed 08/02/21 Page 3 of 4



1                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
2                                            -oOo-

3     UNITED STATES OF AMERICA,                              Case No. 2:18-cr-00320-RFB-VCF

4                            Plaintiff,            vs.
                                                                             ORDER
5     RICHARD ANTHONY HERNANDEZ,

6                           Defendant.

7            Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court
     finds that:
8
            1. This is the fourth Sentencing and Disposition continuance request.
9           2. Sentencing in this matter previously commenced and was suspended and continued for
10             purposes of conducting a risk evaluation. Immediately thereafter, Defendant incurred

11             medical ailments which required quarantine and prevented him from meetings with

12             Counsel and Experts.

13          3. Thereafter, counsel for the Government was in Trial, and Defense counsel was out of the

14             jurisdiction and preparing for a federal trial in a separate matter, scheduled for August 10,

15             2021.

16          4. Defense counsel needs additional time to visit with Defendant and for Experts to interview

17             Defendant and prepare the evaluation.

            5. The Defendant is in custody and does not object to this continuance.
18
            6. The Defendant will sign his waiver of in-person appearance.
19
            7. The parties agree to the continuance.
20
            8. For the above stated reasons, the parties agree that a continuance of the Sentencing and
21
               Disposition Date would best serve the ends of justice in this case.
22

23

24

                                                         3
      Case 2:18-cr-00320-RFB-VCF Document 72 Filed 08/02/21 Page 4 of 4



1           IT IS ORDERED that the Sentencing currently scheduled for August 5, 2021 at 10:00a.m., be

2    vacated and continued to   October 14, 2021 at the hour of   11:00     ___
                                                                            a.m/p.m.

3
                             August 2021.
                  2nd day of ________,
            DATED ____
4
                                              _______________________________________
5                                               RICHARD F. BOULWARE, II
                                                UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                     2
